EXHIBIT 23.1 Enterprise CPAs, Ltd. Certified Public Accountants 209 West 23rd Street, Suite 2 Chicago, IL 60616 Telephone (312) 326-3412 To the Board of Directors Golden Oasis New Energy Group, Inc. We hereby consent to the incorporation in this Registration Statement on Form S-1, of our audited report dated on December 12, 2011 for the balance sheets of Golden Oasis New Energy Group, Inc. as of June 30, 2011, June 30, 2010, and the related statements of loss, shareholders’ equity, and statements of cash flows for the period May 10, 2010 (date of inception) through June 30, 2011. We also consent to the reference to our firm under the caption "Experts" in the Prospectus. /s/ Enterprise CPAs, Ltd. Enterprise CPAs, Ltd. Certified Public Accountants Chicago, IL January 11, 2012
